 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDHARVEY B. RICHARDS D/B/A RICHARDS AND ASSOCIATESandAMERICANFEDERATION OF LABOR.CaseNo. 10-CA-1806. September 30, 1954Decision and OrderOn April 7, 1954, Trial Examiner Herbert Silberman issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that he cease and-desist therefrom:. andtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached hereto.The Trial Examiner further found thatRespondent had not engaged in certain other unfair labor practicesalleged in the complaint and recommended dismissal of those allega-tions.Thereafter, Respondent filed exceptions to the IntermediateReport and a supporting brief.The Board has reviewed the rulings by the Trial Examiner at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, with the following modifications :We find, for the reasons fully detailed in the Intermediate Report,that Respondent violated Section 8 (a) (1) by his speech on Septem-ber 14, 1953, and violated Section 8 (a) (3) and (1) by the layoffs ofemployees Reed, Johnson, Brown, Worrell, and Parker between Sep-tember 11 and 15, 1953. In the context of these unfair labor prac-tices,we further find, as did the Trial Examiner, that Respondent'spolling his employees as to their union sentiments on September 29,1953, was violative of Section 8 (a) (1).'We find it unnecessary to pass upon whether Respondent also vio-lated Section 8 (a) (1) by Superintendent Drenk's alleged interroga-tion of employee Wilson, in view of our agreement with the TrialExaminer that Respondent's other conduct, referred to above, vio-lated this Section of the Act.OrderUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Harvey B. Richards d/b/a1SeeNew Hyden Coal Company,108 NLRB 1 145We are not to be taken as adoptingthe Trial Examiner's reasoning concerningTheIValmacCompany(lladio Station KMACS FM Station KISS),106 NLRB 1355,which is clearly distinguishable in its factsRespondent excepts to the Trial Examiner's rejection of a union bulletin which refersamong other things to a future election at the plant,and submitted an alleged copyWedo not pass upon the propriety of the Trial Examiner's ruling because the exhibit,even if-properly admissible,would not alter our determination herein110 NLRB No. 23. RICHARDS AND ASSOCIATES133Richards and Associates, Fort Myers, Florida, hisagents, successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in American Federation of Labor,or inany 'other labor organization of his employees, by discriminat-ing in regard to their hire or tenure of employment, or any term orcondition of employment, because of their membership in, or activityon behalf of, any such labor organization.(b) Interrogating his employees by conducting polls as to theirunion wishesin a mannerconstituting interference, restraint, or co-,,ercion inviolation of Section 8 (a) (1).(c)Threatening employees with reprisals in the event of unionorganization.(d) In any othermanner interferingwith, restraining, or coercinghis employees in the exercise of the right to self-organization, toform labor organizations, to join or assist American Federation ofLabor, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or othermutualaid or protection,or to refrainfrom any or all such activities,except to the extent that such right may be affected byan agreementrequiring membershipin a labor organizationas a condition of em-ployment, as authorizedin Section8 (a) (3) of the Act.2.Take the followingaffirmative actionwhich the Board finds willeffectuate the policies of the Act :(a)Offer to Wilma Reed, Mildred Johnson, Lavina M. Brown,Marie Worrell, and Betty Parker immediate and full reinstatement toher former or substantially equivalent position without prejudice toher seniority or other rights and privileges, and make her whole inthe manner set forth in section of the Intermediate Report entitledThe Remedy," for anyloss of earningsshe may have suffered byreason of respondent's discrimination against her.(b)Upon request make available to the Board or its agents, forexamination and copying, all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other rec-Words necessary to analyze the amount of back pay due and the rightof reinstatement under the terms of this Decision and Order.(c)Post at his plant in Fort Myers, Florida, copies of the noticeattached hereto marked "Appendix." 2 Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by Respondent's representative, be posted by theRespondent immediately upon receipt thereof and maintained by him2In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words, "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor a period of sixty (60) consecutive days thereafter in conspicuous.places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Tenth Region, in`vvr`iting,.within ten (10) days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed insofar as italleges that Respondent engaged in other conduct violative of the-Act.MEMBERS MuRDOCii and RODGERS took no part in the considerationof the above Decision and Order.AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, I hereby notify my employees that :I WILL NOT discourage membership in American Federation ofLabor, or in any other labor organization of my employees, bydiscriminating in regard to their hire or tenure of employment,or any term or condition of employment, because of their member-ship in, or activity on behalf of, any such labor organization.I WILL NOT interrogate my employees by conducting polls asto their union wishes in a manner constituting interference, re-straint, or coercion in violation of Section 8 (a) (1).I WILL NOT threaten my employees with reprisals in the eventof union organization.I WILL NOT in any other manner interfere with, restrain,'orcoerce my employees in the exercise of their rights to self-organ-ization, to form, join, or assist American Federation of Labor,,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8 (a) (3) ofthe National Labor Relations Act.I WILL offer to the following employees immediate and fullreinstatement to their former or substantially equivalent position,without prejudice to their seniority or other rights and privileges RICHARDS AND ASSOCIATES135previously enjoyed, and make them whole for any loss of paysuffered by them as a result of the discrimination against them :Wilma ReedLavina M. BrownMildred JohnsonMarieWorrellBetty ParkerkI''F^my employees are free to become, or refrain from becoming orremaining,members of the above-named Union or any other labor or-ganization,except to the extent that this right may be affected by anagreement in conformity with Section 8 (a) (3) of the Act.HARVEY B. RCCHARDS D/B/A RIcit.1RDS AND ASSOCIATES,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon a charge filed by American Federation of Labor, herein referred to as theUnion, the General Counsel of the National Labor Relations Board, by the RegionalDirector for the Tenth Region (Atlanta, Georgia), on October 19, 1953, issued acomplaint against the Respondent, Harvey B. Richards d/b/a Richards and Asso-ciates, alleging that the Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 61 Stat. 136, herein calledthe Act.Copies of the charge, complaint, and notice of hearing were duly servedupon the parties.With respect to the unfair labor practices, the complaint alleges, in substance, thatthe Respondent: (1) On various dates between September 11 and 15, 1953, dis-criminatorily discharged and thereafter has failed and refused to reinstate RubyHarris,Mildred Johnson, Wilma Reed, Lavina M. Brown, Betty Parker, and MarieWorrell, in violation of Section 8 (a) (1) and (3) of the Act; and (2) duringSeptember 1953, by various acts set forth in the complaint, has interfered with, re-strained,=and coerced his employees in the exercise of the rights guaranteed them inSection 7 of the Act, in violation of Section 8 (a) (1) thereof.Respondent in hisanswer, verified October 26, 1953, denied that he had engaged in any unfair laborpractices in violation of the Act.Pursuant to notice, a hearing was held at Fort Myers, Florida, beginning onDecember 7, 1953, and concluded on December 11, 1953, before Herbert Silber-man, the undersigned Trial Examiner.The General Counsel and Respondent wererepresented by counsel and the Union by an official representative.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencepertinent to the issues was afforded all parties.At the conclusion of the GeneralCounsel's case, Respondent moved to dismiss the entire complaint.This motion wasdenied.Respondent thereupon moved to dismiss various paragraphs of the com-plaint.These separate motions were denied except that decision was reserved withrespect to Respondent's motion to dismiss paragraph numbered 10 of the complaint.At the conclusion of the entire case, Respondent renewed his motions to dismissthe entire complaint and various paragraphs thereof.Decision on these motionswas reserved and they are now disposed of in accordance with the findings of factand conclusions of law made below.All parties were granted opportunity to pre-sent oral argument and to file briefs and proposed findings of fact and conclusionsof law with the undersigned.A brief was filed by the General Counsel and a brieftogether with proposed findings and conclusions were filed by Respondent.Respond-ent'sproposed findings and conclusions have been carefully considered and are 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccepted or rejected to the extent indicated by the findings of fact and conclusionsof law made below.Upon the entire record in the case, and from :ny observation of the demeanor ofthe witnesses, 1 make the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTThe Respondent, Harvey B. Richards d/b/a Richards and Associates, is engaged,at his plant located in Fort Myers, Florida, in the manufacture and sale of raincoats,overshoes, and other products fabricated from plastic materials.During the 12months ending October 1, 1953, which period is representative of all times materialherein, the Respondent purchased raw materials, equipment, and supplies which valueexceeded $350,000 and which products were shipped to Respondent's plant frompoints outside the State of FloridaDuring the same period Respondent sold tocustomers engaged in business outside the State of Florida finished products whichvalue exceeded $450,000 and which products were shipped from Respondent's plantin Fort Myers to points outside the State of Florida.Respondent admits that he isengaged in commerce within the meaning of the Act.11.THE LABOR ORGANIZATION INVOLVEDAmerican Federationof Labor isa labor organization within the meaning ofSection2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Sequence of eventsEarly in September 1953, Lavina M Brown and some other employees at Re-spondent's plant decided to seek union representation for the purpose of obtainingimprovements in the terms and conditions of their employment. In due courseMrs. Brown contacted Frank E'Dalgo, an organizer for the American Federation ofLabor.A meeting was held on September 9, 1953, which was attended by Mr.E'Dalgo and by 15 to 20 of Respondent's employees.The individuals who at-tended the meeting signed union cards,' and were asked to solicit other employeesto do likewise.There was considerable solicitation of employees during the next2 days.The Respondent, Harvey B. Richards, admits that by September 10 helearned that employees were engaged in organizational activities.Of his employees,who actively solicited others to sign union cards, 2 were discharged or laid off onFriday, September 11, 1953, 1 on September 12, 1 on September 14, and 2 onSeptember 15.The General Counsel alleges that these six employees were dis-charged because of their membership in the Union and participation in organiza-tional activities.This is denied by the Respondent who asserts that the six em-ployees were discharged or laid off for cause or for economic reasons.On September 14, 1953, during regular working hours, Respondent called a meet-ing of his employees at which he delivered a speechThe General Counsel contendsthat various portions of Respondent's address were coercive and violated Section8 (a) (1) of the Act, while the Respondent asserts that the speech did not exceedthe bounds of free expression.Thereafter, on September 29, 1953, the Respondentconducted a poll of his employees, purportedly by secret ballot.They were askedto indicate whether or not they were in favor of having a Union in the factory. TheGeneral Counsel relies upon this poll, as well as other alleged conduct by theRespondent or his agents to support further the allegations in the complaint ofviolation of Section 8 (a) (1) of the Act.B. Interference, restraint, and coercionThe complaint alleges various violations by the Respondent of Section 8 (a) (1)of the Act independent of the alleged discriminatory discharges.The principal alle-gations in this respect relate to Richards' speech on September 14 and the "straw"vote of September 29.Also, various witnesses on behalf of the General CounselINone of the witnesses identified the precise character of the cards.However, it isclear from the testimony of the various witnesses that the cards were either applicationsfor membership in the Union or designations of the Union as collective-bargaining repre-sentative of the individuals signing the same RICHARDS AND ASSOCIATES137testified to other conduct on the part of the Respondent or his agents purportingto constitute additionalinstancesof interference, restraint, or coercion of employeesin the exerciseof the rights guaranteed in Section 7 of the ActByrdie Iris Kinzey testified that on September 6 or 7, 1953, while she wasworkingat hersewingmachine, she overheard part of a conversation between ForeladyTatum and Plant Superintendent DrenkShe testified that she heard Mrs. Tatumsay, "They aregoing to organize," and Mr. Drenk reply, "Fire them."Mrs. Kinzeyfurther testified that on September 16, she overheard Mr. Drenk say to Richards, "Ican't fire the whole plant," or "I can't lay off the whole plant." The witness wasuncertainwhich expression Mr. Drenk used.Mrs Tatum denied having made theremark attributed to her by Mrs. Kinzey I credit Mrs. Tatum's denial, especiallybecause of the unreliability of testimony concerning information obtained throughdeliberate or unintentional eavesdropping upon the conversation of others and themisleading nature of testimony which reports fragments of the conversation of othersout of contextThe remark Drenk is alleged to have made to Richards on Sep-tember 16, which is quoted out of context, I likewise find to be without significanceeither as evidence of a specific violation of the Act or of Respondent's union animusMaggiereeKirkland testified that on September 11, 1953, while she was waitingat the counter in the Florida unemployment office, she overheard part of a con-versation between Mr. Richards and Mr. Harrison, the manager of the office, whowere seated about 17 feet away.Mrs. Kirkland testified:Well, I heard Mr. Richards ask Mr. Harrison if he couldget as many as 100women on short notice; that they were trying to form a unionin his plantand that hewasn't goingto have it, he was going to let every woman go outof there that had any part in it.Mr. Richards denied that he made the remarks attributed to him by Mrs. Kirkland.He testified that in the afternoon of September 10, he learned for thefirst timethat his employees were engagedin organizationalactivity.He visited Harrison thenext day to obtain information concerning the laws and regulations relating to theformation of a union.During his conversation with Harrison the latter made thestatement that it would be a very easy thing for him to send the Respondent 100or more girls. I credit Richards' version of the incident. I do not find that thetestimony of Mrs. Kirkland constitutes evidence that the Respondent has committedan unfairlabor practice.Mae Dempsey Collins testified that about September 28, Forelady Tatum "askedme, ifIheard anything I concerning the Union], to let her know."Although Mrs.Tatum did not specifically deny having directed such a request to Mrs. Collins, Mrs.Tatum testified that she never asked any of the girls in the plant to tell her aboutunionactivities.At the time in question, Mrs. Collins and Mrs. Tatum had knowneach other for quite awhile and were friends.Mrs. Collins, who acted as a floor-girl,directly assistedMrs. Tatum. In view of this relationship between the twowomen and the further fact that Mrs. Tatum did not question Mrs. Collins concern-ing any particular employees' union activities, I find that the request attributed toMrs. Tatum, even if made, was nothing more thanan expressionof general curiosityand interest on the part of Mrs. Tatum and did not constitute unlawful interrogation.Theresa Lorain Wilson testified that on September 17, 1953, Plant SuperintendentDrenk, "came up to me while I was working, and asked me if I went to the unionineetingthe night before, and I said `Yes.'And he asked me who was there, andI told him I didn't know, that I hadn't counted them; and he wanted to know whowas there and I told him I didn't have to tell him and I didn't think he was beingfair about it.And then he said, `You know, I saw you there.' That was just about allhe said about that."Although Mr. Drenk denied that he at any time had interrogatedemployees concerning their union membership, activities, or desires, he did not spe-cifically deny having had a conversation with MrsWilson on September 17 or herversion of their conversation. I credit Mrs. Wilson's testimony and find that theRespondent has violated Section 8 (a) (1) of the Act by reason of his plant super-intendent questioningMrs.Wilson concerning her participation in union activityThe intimidatory and coercive character of this questioning is emphasized by the factthat on September 14, Mr Richards made a speech to the employees in which heindicated his hostility towards the Union and in which he stated that the knew therewas to be a union meeting on September 16. In such circumstance, Plant Superin-tendent Drenk's questioning Mrs. Wilson on September 17 as to whether she attendedthe union meeting held on the previous night and the names of others who attendedthe meeting "carried with it more than the implication of curiosity." 2Especially in2N. L R. B v SyracuseColorPress, Inc,209 F 2d 596 (C. A 2) 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe light of the discharge or layoff of six active union adherents between September11 and 15, Mr. Drenk's questioning Mrs. Wilson on September 17 served to restrainand coerce employees in the exercise of their right to self-organization by "its naturaltendency to instill in the minds of the employees fear of [future] discrimination." 3However, I do not find that this incident constitutes evidence of unlawful surveillance.1.Richards' speech on September 14About 3 p. m., on September 14, before the end of the regular workday, Rgspond-ent's employees were instructed to assemble to hear a speech by Mr. Richards.Richards spoke from notes which he had carefully prepared during the previousweekend.With these notes to refresh his memory, at the hearing, Richards repeatedhis September 14 speech in its entiretyThe portions of this speech pertinent to theissues in the case are quoted as follows.**aIwas surprised, disgusted and definitely hurt at a rumor that I heard lastThursday of dissatisfaction on the part of a few of the new girls.This dis-cussion does not apply to everyone. If the shoe fits your foot put it on; if notforget it.Competition is keen in all businesses..This leads to this fact, that weare paying the highest piece work rates possible to break even or make a smallprofit.We are going to do so as long as we can, but if conditions get tough,as I believe they will, we may have to adjust our rates, although we have neverdone that in the past.I told them that Mr. Harrison had told me that there was plenty ofhelp available, of course inexperienced. . . .Iunderstand from a rumor that I have heard, that in a very under-handed and under-cover manner, a few of the girls were thinking of forming aunion.I certainly deplore the fact that you felt this had to be done undercover.Why not come out flat-footed, in the open9 I have no quarrel-I toldthem, I have no quarrel with the purposes of a union. I do object decidedlyto the methods used in forming such a union, particularly the forcing of peopleto join through fear.Another thing I object to is the union agent's collectingdues from hard working people who need the money, such as you. However, itis up to you to determine whether you want to contribute $20 to $40 a year forthe privilege of belonging to a union. . . . One of the main purposes of thismeeting, was because I understand, again by rumor, that some of the girlsinterested in forming this union have threatened other girls who have refusedto sign up.Under no circumstances whatsoever is this to be tolerated, and Iwant it stopped right now.I spent an hour or two with a member of the sheriff's office on Sunday, andthey are most anxious to know of any girls who have been threatened in-sucha manner.This is entirelyagainstthe law, not only of the State of Florida butof the nation. If any of you are threatened you can either tell me about it orgo directly to Mr. Greer himself, who is a deputy sheriff.Iwould like to compliment the girls who have not signed up. If they careto tell me 1 would very much appreciate knowing who they are.Iwant to assure you that we are going to run an open shop, hire whom weplease, and whether you do or do not join a union makes no difference to me,as long as you do your job and mind your own business.Any girls who wantto work here are going to be most welcome, as long as they do satisfactory workand as long as we can sell the production. I am not in any way attemptingto influence any employees for or against joining a union.This is entirelyup to you. The fact that you have signed a petition or card does not,obligateyou in any way.Iunderstand that a meeting is to be held on Wednesday p. in.Whetheror not you attend the Wednesday night meeting or any other meeting is ofno interest to me.You can attend or not attend, as you see fit.3N L R B v. West Coast Casket Co, Inc.,205 F. 2d 902, 904 (C. A 9)Accord :StokelyFoods,Inc v N L R B.,193 F 2d'502, 503-4 (C. A. 5) ; JoySilk Mills, Inc vN. L R B ,185 F 2d 732 (C. A , D C ), cert denied 341 U S 914 RICHARDS AND ASSOCIATES139As long as I have the financial responsibility of running this business I pro-pose to run it, and failing, I will have to close the business.I am not goingto tolerate any outside interference from any source.Iam always willingto discuss with anyone any problems of importance that come up in myshop . . . but I am not going to accede to any demands by force.I understand that a point is that some of the girls who apparently can't earna dollar an hour, want a dollar an hour guaranteed. In view of the lack ofprofit so far this year any such raise in rates or guarantee is impossible, but Icall.ypur attention to the fact that there are a good many of the operatorsmaking better than a dollar an hour at present piece work rates.Iunderstand,again from a rumor,that there is a possibility of this business.being picketed from Miami. I thought you would like to know that the sheriff's-office is not going to stand for any unlawful activities on the part of these pickets,if they do come..Mr. Harrison had advised me that any employee going out on a strikewould not draw unemployment compensation in the State of Florida.I put a tremendously high value on loyalty and I despise disloyalty. If any,of you people feel that you cannot be loyal to this business I would most cer-tainly suggest that you don't come in tomorrow and that you just call it a day.iIwant to say that we have had a happy time of it here. I have enjoyed it,and I certainly hope that nothing is going to muddy the waters at this time.Ibelieve we are making progress,and am enthusiastic about continuing thebusiness that now exists,but I want to repeat again that if this is impossible,:then there is only one thing left for me to do, and that is to close the business.I repeat that whether or not you join the union is entirely your affair.I credit Richards'version of his speech.Eleven witnesses called by the GeneralCounsel testified from memory concerning the contents of the speech.Their testi-mony considered collectively does not differ substantially from Richards'.However,parts of the speech which contain veiled or implied threats were remembered bysome of these witnesses as containing direct threats; they did not remember inhaec verbathe language used by the Respondent.This is not surprising.The em-ployees cannot be expected to remember verbatim the contents of the speechwhich took in excess of 15 minutes to deliver.Richards himself was unable, with-out reference to his notes,to recall his speech either in detail or in sequence.Thus,the import of Richards'words rather than their precise phraseology impressed itselfupon the employees'memories.The speech contained an unequivocal expression of Respondent'sopposition toemployee organization and clearly indicated that Respondent viewed with disfavoremployees who joined the Union.This alone would not constitute a violation of.theAct.An employer may oppose unionization of his employees and tell his em-ployees so without committing an unfair labor practice.However, the bounds offree expression are exceeded and an employer violates Section 8 (a) (1) of the Actwhen he seeks to discourage union membership or activity on the part of his.em-ployees by "threat of reprisal or force or promise of benefit."And violation ofthe Actoccurs where such threat or promise is veiled as well as where it is enunciatedin unambiguous language.4The coercive character of a speech containing suchthreats or promises is not neutralized by antithetical interpositions to the effect thatit is entirely the individual employee's affair whether or not to join a union.The Respondent contends that his September 14 speech is not evidence of anyunfair labor practice and falls within the protection of the free speech clauses of.theConstitution and the Act.His contention appears to be that before a statementmay be found coercive and in violation of the Act it must contain language whichby the force of the words alone, isolated from surrounding circumstances, constitutesa clear and unambiguous threat or promise.This, however, is not the accepted rule.The subject is discussed at length inN. L. R. B. v. Kropp ForgeCo.,5 in whichJudge Swaim, speaking for the court concludes:It also seemsclear to us that in considering whether such statements or expres-sions are protected by Section 8 (c) of the Act, they cannot be considered as4General Shoe Corporation,100 NLRB 774, 789 ;N L R. B. v. General Shoe Corp ,207F. 2d 598 tj. A. 6), where the circuit court enforced the Board's order upon finding,among other things, that certain of the employer's communications to employees wereaccompanied by implied threats of reprisal and implied promises of economic benefit..Accord :N. L. R B v Beatrice Foods Company,183 F. 2d 726 (C A. 10)5 178 F 2d 822, 828 (C A. 7), cert. denied 340 U. S 810 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDisolated words cut off from the relevant circumstances and background in which,they are spoken.A statement considered only as to the words it contains mightseem aperfectlyinnocent statement,including neither a threat nor a promise.But, when the same statement is made by an employer to his employees, andwe consider the relation of the parties, the surrounding circumstances, relatedstatements and events and the background of employer's actions, we may findthat the statement is a part of a general pattern which discloses action by theemployer so coercive as to entirely destroy his employees' freedom of choiceand action.To permit statements or expressions to be so used on the theorythat they are protected either by the First Amendment or by Section 8 (c) of theAct, would be in violation of Section 7 and contrary to the expressed purposeof the Act.Measured by these standards, Respondent's September 14 speech violated Section8 (a) (1) of the Act. The tone of the entire speech was sounded by Richards' open-ing remarks.He began by stating that he was surprised, disgusted, and definitelyhurt by a rumor of employee dissatisfaction.The only manifestation of dissatisfac-tion appearing in the record was the employees' union activities.He then deploredthemanner being used in forming a union at the plant and complimented the girlswho did not join the Union. By this sequence of remarks Respondent evinced hisantipathy towards the Union and employees who joined the Union. Interwoven withthese remarks were expressions indicating the employees' precarious tenure in theirjobs, such as his prediction that economic conditions were becoming bad and thatreplacements for present employees were readily available.Against this backgroundthe intimidatory nature of the subsequent portions of Respondent's speech becomesmanifest.Richards assured the employees that he is going to run an open shop,that as long as he has the financial responsibility of running the business he proposesto do so and failing will have to close the business;that he will not tolerate outsideinterference from any source; that he hopes nothing is going to "muddy the waters atthis time" (the reference being to the Union); and finally that if he cannot continuethe business "that now exists," he will close the business.These remarks clearlyconveyed a threat that the Respondent would close his business before he will dealwith the Union.Respondent also threatened employees who joined the Union withreprisals by stating that he places a tremendously high value on loyalty and despisesdisloyalty and that employees who cannot be loyal to the business should not reporttowork the next day. In the context of the entire speech Respondent's referenceto disloyal employees meant employees who joined the Union and his invitation tosuch employees to quit their employment carried with it the veiled threat that ifthey did not do so they would be subject to discrimination I find, therefore, thatRespondent's speech was unlawfully coercive in that it contained an implied threatthat the Respondent will close his business before he will deal with the Union and in.that it contained a veiled threat of reprisal against employees who join the Union.2.Thepoll conducted by RespondentOn September 29, 1953, the Respondent conducted a poll of his employees as to,whether they were in favor of having a union in the factory. Ballots printed in fourcolors were distributed to the employees on the day of the election.One color wasassigned to the machine operators, another color to the floorgirls, inspectors, andfolders, a third color to male employees, and a fourth color to office employees,including Office Manager Wagner and Plant Superintendent Drenk.The employees.purportedly voted in secret, marking their ballots in a booth and then dropping themin a box outside the booth.The Respondent, Harvey B. Richards, and Plant Super-intendentDrenk were present while the balloting was taking place. Supervisorypersonnel were permitted to vote.It does not appear that Respondent at any time was presented with a claim by theAmerican Federation of Labor or any other labor organization that such organizationwas the representative of his employees.The Respondent, therefore, cannot explainthe purpose of his poll as being a fair attempt to ascertain whether he should accordthe Union recognition.6The only explanation for the poll consistent with Respond-"Respondent testified that before the poll was conducted 12 to 18 employees asked himwhen there was going to be a vote In his notice to the employees dated September 28,1953, that the poll was going to be held, Respondent stated .Now this letter of the Organizing Committee talks of a union election in the plant.If you feel the same way about this that I do, let's have this election-the sooner thebetter-and get it out of the wayWe have been able to manage our own affairs up RICHARDS AND ASSOCIATES141tent's antecedent conduct is that it was conducted with the intention and hope offrustrating effective organization of his employees and of defeating the efforts of someof his employees to select a collective-bargaining representative.Respondent's motiveaside, the employer-conducted poll, despite its purported secrecy of ballot, servedto interfere with his employees' activities directed towards self-organization and had areasonable tendency to restrain and coerce the employees in the exercise of the rightsguaranteed them by Section 7 of the Act, and, accordingly, violated Section 8 (a) (1)thereof.?C. The violationof Section 8 (a) (3)The Union's campaign to organize Respondent's employees commenced in earneston Wednesday,September9, 1953.Ameeting attendedby 15 to20 employeeswas held^at, which those present signed upion cards and were instructed to obtainother employees' signatures.Active solicitationtookplace during the next fewdays at the plant during nonworking time, in employees'cars parked outside theplant,at employees'homes, and other places.Before the end of the day on Sep-tember 10,the Respondent and Plant Superintendent Drenk were informed aboutthe organizationalactivityamong the employees.Also, they admitthat it wasreported to them that Wilma Reed had been engaged in union solicitation.BetweenSeptember 11 and 15, six union adherents who were engaged in active solicitation,includingMrs. Reed,were discharged or laid off.No other employees were dis-charged or laid off during this period.On September 14, Richards made a speechto the employees which evidenced his hostility towards organization of his employeesand his antipathy towards employees who joined the Union.These facts,the Gen-eralCounsel contends,prove the allegations in the complaint that the six em-ployees were discriminatorily discharged.Respondent denied that he discharged any of the six employees because of theirunion membership or activity.He affirmatively pleaded thatRubyHarris was dis-charged for cause and that the five other, employeeswere not discharged but werelaid off because of a seasonal decline in his production operations and a consequentneed to reduce his force of production workers.Respondent,at his Fort Myers plant,is engaged in the manufacture of raincoats,garment bags,covers of various types, and other items from plasticmaterial.Amajority of his employees are sewing machine operators.Othernonsupervisoryemployees include sewing machine instructors,floorgirls,and folders and inspectors.There is occasional transfer of employees from one job to another.The sewing machine operators are paid on a piece-rate basis with a minimum guar-anteeof 75cents per hour, except for learners who are guaranteed 65 cents or 70cents per hour generally depending upon length of service.The piece ratesvary forthe substantial number of different sewing operations performed at Respondent'splant.The operators are paid their guaranteed hourly wage for idle time and fordoing repair work or other work for which no piece rates have been established.The Respondent testified that an experienced,qualified operator should be ableon a piece-rate basis to exceed the hourly guarantee on any sewing operation. Be-cause the labor market from which he draws his employees contains no reservoirof qualified sewing machine operators,it is necessary for the Respondent to trainto now without outside helpWhy don't we clear the air by finding out for ourselvesnow how we stand on this question 9An employer substantially intrudes upon the right of self-organizationguaranteed inIon 7 of the Act when, under conditions entirely within his control and at a stage ofnization when employees have not had a full opportunity to persuade their fellowors to their views concerning union activity, he compels his employees to abruptlyla choice concerning representation.Furthermore, an employer-conducted poll, andilly the manner in which the poll was conducted in this case, of necessity, cannot3 in anatmosphere free from elements of coercionThe Board's decision inTheac Company (Rad4o Station KMAC & FM Station KISS),106 NLRB 1355, does notcent a contrary view, but was occasioned by an unusual sequence of events and must.sidered as being limited to the particular facts in the caseL. R B. v. Charles R Kronm Lumber Co., et al.,203 F 2d 194 (C A. 2) , NL R. Bm.ervilleBusck, Inc.,194 F 2d 56, 58 (C. A1) ; N. L R. B. v. Wm. Tehel Bottling'29 F 2d 250, 252-253 (C A.8) , Titan Metal Manufacturanp Co. v. N L R. B,106254, 260 (C A 3), cert. denied 308 U. S 615,Roberts Biros ,106 NLRB 372;Monarchtry Company,106 NLRB 377 ;Protein Blenders, Inc,105 NLRB 890. (On January54, the Board denied a motion for reconsideration in this case.The motion hadredicated on the ground that the intervening decision inWalniac, supra,had ovei-'ie original decision in the case ) 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDvirtually all his new employees and, even at the time of the hearing, he consideredthat only a handful of his-employees were fully qualified. In consequence, to-theextent possible, Respondent tries to assign each operator the type of work whichshe has demonstrated she can do best.However, because the demand for the variousproducts manufactured by the Respondent is seasonal and production of these itemsvaries from season to season, it is not possible to restrict the various operators per-manently to only 1 or 2 operations.Not only is there seasonal variation in themanufacture of the various items produced by Respondent, but there is likewiseseasonal variation in Respondent's total production volume.This latter fact, par-ticularly, requires him to lay off employees from time to time.Respondent at-tempts to select the poorest employees for layoff.During the time involved herein,the hiring and laying off of sewing machine operators was the responsibility of Fore-lady Gretice Tatum, who, at least in connection with layoffs, acted only after con-sultation with Plant Superintendent Drenk and Mr. Richards.1.Ruby HarrisMrs. Harris testified that when she reported for work on September 12, 1953, hersewing machine would not operate. She asked the fixer, Raymond Tessier, to re-pairher machine.He told her to use another machine. Forelady Tatum. however,told her that the only machine she might use was Lou Driggers'. That machine like-wise would not operate.Mrs. Harris then asked the fixer what she should do andhe replied, "As far as I am concerned you can go home." Raymond Tessier hadno authority to excuse employees from work nor did Mrs. Harris testify that shebelieved he had such authority.Nevertheless, after awhile and without obtainingprior permission from any supervisor, Mrs. Harris punched her timecard and left theplant.Upon reporting to the plant on the following Monday morning, September 14,Plant Superintendent Drenk advised her that she was discharged and when she pressedhim for an explanation Drenk said, "Well, you signed one of those union cards, didn'tyou?"Mr. Drenk denied the remark attributed to him by Mrs. Harris and testifiedthat on the occasion in question he said to Mrs. Harris, "You have walked out ofhere for the last time, Ruby, and you are no longer in the employ of Richards andAssociates."I credit Drenk's version of his conversation with Mrs. Harris.TheRespondent contends that Mrs. Harris was discharged because she violated a com-pany rule prohibiting employees from leaving the plant before the conclusion ofthe workday without obtaining prior permission.Upon consideration and evalua-tionof all the testimony bearing upon this issue, I am persuaded that Respondent'sassigned reason for discharging Mrs. Harrisisgenuine.Ido not find that theGeneral Counsel has proved by a preponderance of the evidence that Mrs. Harriswas discharged because of her union membership or activity, in violation of Sec-tion8 (a) (3) of the Act.2.The layoffsThe other five employees who are alleged in the complaint to have been dis-criminatorily discharged were individually advised by Forelady Tatum that they werebeing laid off and would be recalled when production increased.8Wilma Reed and'Mildred Johnson were laid off on September 11, Lavina M. Brown on September12, and Betty Parker and Marie Worrell on September 15. These 5 attended theunion meeting on September 9 and were active during the next 2 days, atleast, insoliciting other employees to support the Union.Respondent admits that on Sertember 10, he learned Mrs. Reed was soliciting union members among his employsThere is no direct evidence that the Respondent learned that the other four wo,were engaged in organizational activity in behalf of the Union.However,spondent's plant is small in size and number of employees.During September 1he employed approximately 125 persons, of which number about 75 were semachine operators at the plant.From the record it appears that only Mrs. Tand Mr. Drenk were supervisors within the meaning of the Act.However, a nunof floorgirls were employed who relayed Mr. Tatum's directions to the operand in a general way oversaw,the operators' work.Mrs. Tatum and the flooimixed freely with the operators.There was considerable talk about the Uiamong the employees during the period immediately before and after SeptembcMrs. Tatum testified that employees volunteered information to her concerunion matters.Further, there is direct evidence in the record that Kathryn Te,one of the floorgirls, reported to both Drenk and Richards that Mrs. Reed wagaging in unionactivity.These circumstances give rise to a reasonable infe,8None had been recalled by the date of the hearing herein RICHARDS AND ASSOCIATES143that the union activities of Johnson, Brown, Parker, and Worrell also came to theattention pf the Respondent.9The Respondent's defense to the alleged discrimination against these five women isthat they were laid off for economic reasonsThe evidence as it relates to each variesin detail and will be discussed separately belowWilma Reed:On September 11, Mrs. Tatum told Mrs. Reed she was being laidoff for lack of work and would be called back in a few daysMrs. Reed was hiredon February 14, 1953. From April 25 until her layoff she sewed garment bags mainlydoing what is termed double needlework. Prior to April 25, she worked on otherproducts also. In his answer to the complaint Respondent asserts that Mrs. Reed waslaid off because Respondent had entered upon his slow season for garment bags andthere was no longer need for her services to do double needlework.Mrs. Reed'sproduction record appears to have been goodExcept for her first 2 weeks ofemployment she was never "in the red." 10 Furthermore, for each of the 3 weeksprior to the week ending April 25, when Mrs. Reed was working on products otherthan garment bags, she was "in the black." There is no satisfactory explanation asto why Mrs. Reed was not permitted to do other sewing operations when the needfor double needlework had fallen off.Mrs. Tatum testified that she learned that Mrs.Reed did not want to do anything other than double needlework.However, Mrs.Reed never told this to Mrs. TatumTo the contrary, Mrs Reed testified she wasalways willing to do any work assigned to her.Mrs. Tatum testified that anotherconsideration involved in selecting Mrs. Reed for layoff is that "she had been off quitea bit" and had been away from the plant for 6 or 7 weeks prior to the week beginningon Sunday, September 6.However, Mrs. Reed's testimony is not contradicted thatbefore her return to the plant after her vacation, Mildred Johnson told her Mrs.Tatum wanted to know if and when she was returning to work and Mrs. Reed in-structedMrs Johnson to tell Mrs. Tatum that she would report to work the dayafter Labor Day.Mrs. Reed began work on that Tuesday, September 8. In viewof these circumstances, and the further fact that Mrs Reed was not criticized for hav-ing taken an extended vacation and Respondent failed to assert this as a reason forMrs. Reed's layoff in his answer to the complaint, in which he carefully and at lengthset forth his reasons for laying off each of the alleged discriminatees, I do not find thatMrs. Reed's record of absences motivated Respondent to lay her off on Septem-ber 11.11Mildred Johnson:Mrs. Johnson was hired on July 2, 1953, and at the time of herlayoff on September 11, 1953, was included among the learners who were guaranteed65 cents per hour.12On September 10 and 11, Mrs. Johnson was sewing raincoats,prior thereto she had been sewing binding on shoe bags.Mrs Tatum testified thatalthough "she did a good job of that" (binding shoe bags), she was laid off becauseshe couldn't "make her rate" (her guaranteed hourly minimum) on other work.However, Mrs. Johnson had worked on raincoats for only 2 days when she was dis-charged, .and it is clear from the record that a drop in productivity was expectedwhen an employee, especially a learner, was changed from one operation to another.Furthermore, Mrs. Johnson had not been tried on many operations. The summaryof Respondent's payroll shows that in the week during which Mrs. Johnson was dis-charged, there were 22 learners employed who were guaranteed 65 cents per hour.Of these, 18 were "in the red" for the week, 1 was "in the black," and 3 were even.Nine of the learners were "in the red" to a greater extent than Mrs. Johnson duringthatweek.Respondent has offered no explanation as to why Mrs. Johnson wasselected for layoff on September 11 instead of any other learner.LavinaM. Brown-Mrs. Brown was the leader of the organizational activitiesamong Respondent's employees. She was hired in March 1953 and had worked ona variety of productsDuring the 2 weeks preceding her layoff she was sewing rain-9N. L. R B. v Abbott Worsted Mills,127 F. 2d 438, 440 (C A1) ; Cary Lumber Com-pany,102 NLRB 406, 411,Quest-Shen Marl Brassiere Co, Inc.,80 NLRB 1149, 1150, enfd.185 F 2d 285 (C A 2), cent denied 342 U S 81210An employee whose earnings during a particular week was less than her guaranteewas considered to be "in the red" for that week ; and an employeewhose earnings ex-ceeded her guarantee was considered to be "in the black."11There is also testimony that on September 10 it was reported to Mr Drenk and MrRichards that Mrs Reed had threatened another employee who had refused to join theUnionHowever, Respondent does not allege that this fact motivated her discharge12Mrs.Johnson testified that during her last week of employment her rate had beenincreasedto 70 cents per hourHowever, the Respondent's summary of his payroll, intro-duced as anexhibit in the case, shows that Mrs. Johnson at the time of her layoff wasincluded with the other's omen who were guaranteed 65 cents per hour 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoats.Immediately prior thereto she had been workingon garment bags sewingtails(pieces of plastic binding) on zippers.Mrs. Tatum testified that Mrs. Brownwas unable to make her rate on any operation other than sewingtailson zippers.When Mrs. Tatum advised Mrs. Brown on September 12 that she was being laid off.Mrs. Tatum told her Respondent would call her back when work increased in thegarment bag department.Marie Worrell:She was hired on April 9, 1953, and was laid off on September 15,1953.Mrs. Tatum testified that Mrs. Worrell was able to make her rate on one ofthe garment bag operations and "when that type of work slowed down and I had toput her on something else that she couldn't make her rate on or her time on, whythen I had to let her go."Betty Parker:Mrs. Parker was hired in the summer of 1951. She had never beenlaid off prior to September 15, 1953.However, in the fall of 1952, she quit her em-ployment with the Respondent. She returned to work 2 or 3 months later afterreceiving a letter from Mr. Richards requesting her to do so.Mrs. Parker had beenworking on rainwear for 2 or 3 months prior to her layoff. She testified that whenshe first began to work on rainwear Mrs. Tatum told her she was doing very well.Mrs. Tatum did not deny that she complimented Mrs. Parker.However, Mrs. Tatumtestified that she laid off Mrs. Parker because "our coat season was slowing down, andI told her so, and I told her assoonas I needed her back I would call her She hadmade shoulder covers but she never did make her rate onit, soI couldn't change herto shoulder covers; and she did a poor quality of work." 13No explanation is offeredby the Respondent as to why Mrs. Parker, a relatively long-time employee, was laidoff on September 15 rather than any other employee.Respondent introduced evi-dence showing that Mrs. Parker with the exception of only 3 weeks was consistently"in the red" every week from January 1953 until her layoff . This indicates that justi-fication may have existed for Mrs. Parker's discharge.On the other hand, there isno evidence that Mrs. Parker ever had been criticized for doing poor work.More-over, the -subject for inquiry in this caseisnotwhether adequate cause may haveexisted for her discharge, but whether in fact she was laid off (as Respondent con-tends and not discharged) for such reason and not because of her union member-ship and activity. In this connection, Respondent does not assert that the qualityofMrs. Parker's work was poorer or her productivity lower towards the end of heremployment with the Company than it was during the early part of 1953.Her pro-duction record from January 1953, until her layoff shows that she was less "in thered" duringthe latter half of the period than during the first halfConclusions as to the LayoffsI am unconvinced that Reed, Johnson, Brown, Worrell, and Parker were laid offfor the reasons assigned by the Respondent.14Each of themsigned a union cardon September 9 and thereupon actively solicited other employees to do likewise.OnSeptember 10, Respondent learned about the organizational activityamong his em-ployees.Respondent was hostile towards the Union and employees who joined theUnion.This is amply demonstrated by his speech of September 14.Between Sep-tember 11 and 15, these five women were laid off.No nonunion employees werelaid off during the same period.The connection between theunionactivity of thesefive women and their layoffs is emphasized by the case of Mrs. Reed. In the after-noon of September 10, Respondent learned about hersolicitinganother employee tojoin the Union and the next day she was laid off.The significantconnectionbetweenthe commencement of union activity at Respondent's plantand the layoffs of these5women is further emphasized by the fact that, although they were purportedly laidoff because of lack of work, during the same period the Respondent hired 4 othersewing machine operators who had never previously been employed by him.Oneof these new employees was hired on September 14, 2 on September 15, and I on13 Respondent introduced evidence showing that a great number of raincoats which Mrs.Parker had sewed were found to be defective.However, this group of defective coats.according to Respondent's witnesses, was not discovered until after Mrs. Parker's layoff14Respondent introduced evidence showing that for the week ending August 8, 1953. 87sewing machine operators were employed at his plant and this number gradually was re-duced so that on December 5, 1953, only 43 operators were employed at the plant.Whetherany of the above-named employees would have been laid off after September 15 is not asubject for consideration in this caseAt most, that relates to the amount of back pay towhich they might be entitledThe only subject for inquiry herein is whether, absent unionactivity, each of these five individuals would have been laid off on the particular day onwhich she was laid offNathanson, Trustee v N. L R.B., 344 U. S. 25, 29;N L. R. B v.New York MerchandiseCo., 134 F 2d 949, 951-2 (C A 2) RICHARDS AND ASSOCIATES145September 16.15Furthermore, Respondent's explanations for the selection of Reed,Johnson, Brown, Worrell, and Parker for layoff during the period between Septem-ber I 1 and 15, 1953, "do not stand up under scrutiny." 16Wilma Reed's production record during the period of her employment was goodand this fact is conceded by the Respondent.Although in his answer to the com-plaint Respondent asserted as the only reason for Mrs. Reed's layoff that there wasno longer need for her services to do double needlework, at the hearing, additionalreasonsmotivating her layoff were advanced.These latter reasons, which I dis-cussed above, have all the appearances of "specious afterthoughts," 17 and the be-latedness which attended giving them furnishes additional support for the conclusiontnat the Respondent was attempting by pretexts to hide his true motive for Mrs.Reed's layoff.18In view of Respondent's practice of shifting employees from opera-tion to operation depending upon seasonal variations in production requirements andhis admitted practice of laying off his poorest employees first, I do not credit any ofthe reasons, considered separately and collectively, advanced by Respondent for lay-ing off Mrs. Reed on September 11, 1953.Mildred Johnson's production record during her period of employment was demon-strably better than that of many other learners, as revealed by Respondent's summaryof his payroll for the period between August 1 and September 19, 1953, which wasintroduced as an exhibit in this case. I likewise find that Respondent's explanationfor her layoff on September 11, 1953, is not credibleThe reasons asserted by the Respondent for laying off Parker, Worrell, and Brownare similarly unconvincing when measured against the production records of otheremployees.These 3 employees' production records were on the whole substantiallybetter than that of at least 12 other nonlearners who were not laid off.Respondentsubmitted into evidence a table containing the names of all the sewing machineoperators in the nonlearner category and the amounts they were in the "red" or"black" during each week between August 1 and September 19, 1953.From thisexhibit, the following comparative figures between Parker's, Worrell's, and Brown'sproduction records and the records of the 12 other sewing machine operators havebeen drawn:Name of EmployeeNo ofWks"R"No ofWksWorkedTotalAmount—R—AverageNetAveragePer WkR"1"1111Wkly Net"RBetty Parker_________________58$11 43$1 43462.5$078Marie Worrell________________3810 551325 1765Lavma Brown________________4619 183 207 01117Cora Hays__-____8855 026 8855 02(188Alice Johnson_________________--------------8855 006 8755 006 87------------8840 115 0140 115 01Dolly Hall --------------------6629 774 9629 774 96Lillie Braman-----------------7731 604 5131 604 51Grace Tyson__________________8831 363 9231 363 92Lou Duggus__________________7826 203 2725 363 17Betty Riley------------------5822 682 8320 772 60Ann Thorton_3620 583 4313 362 23Ann Barton_______5818 732 3413 30166Addie Lunger________________6711 4216310 781 54Ine7 McDonald_______________7811 0913910 44130iThe average weekly "R" is the total amount of penalties during the 8-week period divided by the totalnumber of weeks worked during this period2Net "R" is the amount which results from subtracting the total amount "R" (the amount earned inexcess of the minimum rate) from the total amount "R" (penalties)3The average weeklynet"R" is net "R" divided by the total number of weeks woiked16Mrs Tatum's explanation for hiring 4 new operatois at a time when she was lavingoff others was that 2 of the women claimed they were experienced sewing machine opera-tors and the other 2 women were able to fuuush automobile rides to and from work foiseveral other plant employeesiuN LR B. v Bird Machine Co, 161 P 2d .589. 592 (C A 1 )ivN L R B v Botany 1Vo7sted Mills,106 F 2d 263. 268 (C A 3)isMagnolia Petroleum Co v N L R B,200 P 2d 148 150 (C A i)338207-55-vol 110-11 146DECISIONSOF NATIONALLABOR RELATIONS BOARDIt appears to be more than mere coincidence that only active union adherents were.selectedfor layoffbetween September 11 and15, 1953.Contraryto Respondent's.contention,his discriminatorymotive is notdisproved by a showing thathe did notweedout everyadherentof the Union.19I find thatWilmaReed,MildredJohnson—LavinaM. Brown, MarieWorrell, and Betty Parker werelaid off during the periodbetween September11 and 15, 1953, notfor the reasons assertedby theRespondent,but becauseof theirunionadherence and activity.Respondentby thuslaying off"these five women andby his failurethereafter to reinstate them has discriminated inregard to their hire and tenure of employment,thereby discouraging membership inthe Union and interfering with, restraining,and coercing his employees in the exer-cise of the rights guaranteed them in Section7 of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section 1, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerceV.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that he cease and desist therefrom and that he take certainaffirmative action designed to effectuate the policies of the Act.Ithas been found that the Respondent by laying off Wilma Reed and MildredJohnson on September 11, Lavina M. Brown on September 12, and Marie Worrelland Betty Parker on September15, 1953,has unlawfully discriminated in regardto the hire and tenure of employment of these employees.Itwill, therefore, berecommended that the Respondent offer to each of them immediate and full reinstate-ment to her former or substantially equivalent position without prejudice to herseniority or other rights and privilegesSeeThe ChaseNational Bank ofthe City ofNew York, San Juan, Puerto Rico, Branch,65NLRB827.Itwill be further recom-mended that the Respondent make each of them whole for any loss of earnings suf-fered by reason of the Respondent's discrimination against her by payment to her ofa sum of money equal to that which she normally would have earned from the date ofher layoff to the date of Respondent's offer of reinstatement,less her net earnings dur-ing said period.Said loss of earnings shall be computed on a quarterly basis in themanner established by the BoardinF.W.WoolworthCompany,90NLRB 289-Itwill also be recommended that the Respondent make available to the Board, uponrequest, payroll and other records to facilitate the determination of the amountsdue to these employees under this recommended remedy.The Respondent's violationsof the Act,found herein,disclose a fixed purpose todefeat self-organization by his employees.Because of Respondent's unlawful con-duct and its underlying purposes,Iam persuaded that the unfair labor practices foundherein are related to other unfair labor practices proscribedby the Act,and thatthe danger of their commission in the future is to be anticipated from Respondent'sconduct in the past,The preventive purposesof the Actwill be thwarted unless theremedial order is coextensive with the threat In order, therefore,tomake effectivethe interdependent guarantees of Section 7, to prevent a recurrence of unfair laborpractices,and to effectuate the policiesof the Act,itwill be recommended that theRespondent cease and desist from infringing in any manner upon the rights guaran-teed employees by Section7 of the Act.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase, I make the followingCONCLUSIONS OF Low1Harvey B Richards,d/b/a Richards and Associates is, and at all times relevantherein was,engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.2.By discriminating in regard to the hire and tenure of employment of WilmaReed, Mildred Johnson,Lavina M. Brown,Marie Worrell, and Betty Parker to dis-courage membership in the American Federation of Labor,Respondent has engaged19N. L R. BvWC Nabors Company,196 F 2d 272, 276 (C. A 5), ceit denied 344U S. 865; V LP B v Liimanay, Isle,123 F 2d 106, 108-109 (C A 2).The dispropoi-tionate treatment of union and nonunion workers may be very persuasive evidence of dis-crimination.Al.L N. B v Chicago Steel FoundryCo, 142 F 2d 306, 308 (C. A 7) BOEING AIRPLANE COMPANY147in and is engaging in unfair labor practices within the meaning of Section 8 (a) (3)of., the Act.3.By interferingwith,restraining,and coercing his employees in the exercise ofthe rights guaranteed in Section7 of the Act,the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.5.TheRespondent has not engaged in any unfair labor practice by reason of thedischargeof RubyHarris and by reason of other conduct alleged in the complaintto have interfered with, restrained, and coerced his employees except insofar as suchconduct has, been found hereinabove to have violated Section 8 (a) (1) of the Act.[Recommendations omitted from publication.]BOEINGAIRPLANE COMPANY, SEATTLE DIVISIONandSEATTLEPROFES-SIONAL ENGINEERING EMPLOYEESASSOCIATION.Case No. 19-CA--806.September .30,1954Decision and OrderOn December 28, 1953, Trial Examiner Maurice M. Miller issued hisIntermediate Report in the above-entitled proceeding, finding thatthe 'Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the Respondent, the General Counsel, andthe Union filed exceptions to the Intermediate Report and supportingbriefs, and the Respondent and the Union requested oral argument.The requests for oral argument are hereby denied as the record andthe exceptions and briefs, in our opinion, adequately present theissues and the contentions of the parties.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthis case, and, finding merit in certain of the General Counsel's andthe Union's exceptions, hereby adopts only such of the Trial Examin-er'sfindings, conclusions, and recommendationsas are consistentherewith?1.The Trial Examiner concluded that the union-sponsored Man-power Availability Conference was an unprotected activity, and thatthe Respondent was therefore privileged to discharge Pearson becauseof his participation therein.We do not agree.The material facts are substantially undisputed.Between Apriland" December 1952, the Union, which had represented the Respond-1The request of Engineers and Scientistsof Americafor permission to submit a briefand to participate in oral argument is hereby denied as untimely filed.2 For the reasons set forth in their separate dissenting opinion, Members Rodgers andBeeson would adopt the Trial Examiner's recommendation that the complaint be dismissed.110 NLRB No. 22.